EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina G. Yin Sowatzke on 23 August 2022.
The application has been amended as follows:

A) Claim 2 has been amended in the following manner:
Claim 2 (Amendment): A method for treatment of acute coronary syndrome and/or thrombosis comprising:
administering, by inhalation, an effective amount of a pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises (a) a univalent direct thrombin inhibitor selected from the group consisting of argatroban, melagatran, ximelagatran, and dabigatran, [[ ]]
wherein at least about 5% of the [[ ]] univalent direct thrombin inhibitor is delivered to the coronary arteries.

B) Claim 3 has been amended in the following manner:
Claim 3 (Amendment): The method of claim 2, [[ ]] wherein the pharmaceutical composition further comprises a direct factor Xa inhibitor [[ ]] .

C) Claim 4 has been allowed without further amendment.

D) Claim 5 has been allowed without further amendment.

E) Claim 6 has been allowed without further amendment.

F) Claim 7 has been allowed without further amendment.

G) Claim 8 has been allowed without further amendment.

H) Claim 9 has been allowed without further amendment.

I) Claim 10 has been allowed without further amendment.

J) Claim 11 has been amended in the following manner:
Claim 11 (Amendment): A method for prevention of acute coronary syndrome and/or thrombosis in a patient comprising:
inhaling an effective amount of a pharmaceutical composition, the pharmaceutical composition comprising an antithrombotic compound,
wherein the antithrombotic compound comprises (a) a univalent direct thrombin inhibitor selected from the group consisting of argatroban, melagatran, ximelagatran, and dabigatran, [[ ]]
wherein at least about 5% of the [[ ]] univalent direct thrombin inhibitor is delivered to the coronary arteries and/or wherein about 10% to about 80% of the antithrombotic compound is delivered to the left atrium.

K) Claim 12 has been allowed without further amendment.

L) Claim 13 has been amended in the following manner:
Claim 13 (Amendment): The method of claim 11, wherein the patient is suffering from at least one of stable angina, unstable angina, myocardial infarction, valvular heart disease, stroke, and atrial fibrillation [[ ]] .

M) Claim 14 has been allowed without further amendment.

N) Claim 15 has been allowed without further amendment.

O) Claim 16 has been amended in the following manner:
Claim 16 (Amendment): The method of claim 11, wherein the pharmaceutical composition is delivered at a therapeutic level to the heart and coronary arteries and at a sub-therapeutic level to rest of the body other than the heart and coronary arteries.

P) Claims 17-20 have been cancelled without prejudice or disclaimer.

Q) The following new claims have been added.
Claim 21 (New): The method of claim 3, wherein the direct factor Xa inhibitor is at least one of rivaroxaban, apixaban, edoxaban, betrixaban, darexaban, TAK-442 (letaxaban), eribaxaban, or otamixaban.

Claim 22 (New): The method of claim 11, wherein the pharmaceutical composition further comprises a direct factor Xa inhibitor.

Claim 23 (New): The method of claim 22, wherein the direct factor Xa inhibitor is at least one of rivaroxaban, apixaban, edoxaban, betrixaban, darexaban, TAK-442 (letaxaban), eribaxaban, or otamixaban.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method for treating of acute coronary syndrome and/or thrombosis via administering an active agent via inhalation. Thrombosis refers to the formation of a clot or thrombus inside a blood vessel, obstructing the flow of blood through the circulatory system. See the instant specification on page 12, paragraph 064. Acute coronary syndrome is understood to refer to an acute disease of the coronary arteries.
As such, in order that a method of administering a drug via inhalation treat acute coronary syndrome and/or thrombosis, it is necessary that the administered drug cross from the lung and/or respiratory system into the systemic circulation. This step would not have been predictable, and there would not necessarily have been a reasonable expectation that a drug administered via inhalation would have crossed into the systemic circulation, which would have been understood to have been necessary to have treated acute coronary syndrome or thrombosis.
De Boer Reference: As relevant art regarding this issue, the examiner cites de Boer et al. (American Journal of Physiology Lung Cell Molecular Physiology, Vol. 309, 2015, pages L768-L775), which was previously cited on the PTO-892 mailed on 13 June 2022. While de Boer was published after the effective filing date of the instant application; even if, purely en arguendo, de Boer were published prior to the effective filing date of the instant application, it would still not have been applicable prior art for at least the following reasons. 
The teachings of de Boer relate to the oral thrombin inhibitor dabigatran, as of de Boer, page L768, title and abstract. De Boer teaches the following on page L774, left column, end of second paragraph, relevant text reproduced below with certain words highlighted by the examiner.

    PNG
    media_image1.png
    131
    606
    media_image1.png
    Greyscale

The examiner takes the dabigatran administration described in the above-reproduced paragraph from de Boer has a different desired effect as compared with the claimed administration of dabigatran. This is because in the claimed mode of administration, dabigatran is intended to be administered via inhalation through the lung into systemic circulation. In contrast, in the above-contemplated method, dabigatran is intended to be administered to the lung for a therapeutic effect in the lung, and systemic administration of dabigatran appears undesired by de Boer.
 The skilled would not have been motivated to have administered dabigatran via inhalation to have treated or prevented acute coronary syndrome in view of the teachings of de Boer. This is because, based upon the teachings of de Boer, the skilled artisan would have expected that dabigatran would have remained in the lungs upon administration via inhalation, and would not have been able to have entered systemic circulation, which would have been expected to have been necessary in order to have treated acute coronary syndrome. Similarly, there would have been no reasonable expectation that administration of dabigatran via inhalation would have been capable of successfully treating or preventing acute coronary syndrome because the teachings of de Boer would appear to indicate that the dabigatran does not enter systemic circulation.
Note Regarding Claim 11 and the Left Atrium: With regard to claim 11, the claim recites that at least about 5% of the pharmaceutical composition is delivered to the coronary arteries and/or about 10% to about 80% of the antithrombotic compound is delivered to the left atrium. The examiner notes here that the normal route by which blood is pumped through the heart is the following:

Vena cava [Wingdings font/0xE0] right atrium [Wingdings font/0xE0] right ventricle [Wingdings font/0xE0] pulmonary artery [Wingdings font/0xE0] lung [Wingdings font/0xE0] pulmonary vein [Wingdings font/0xE0] left atrium [Wingdings font/0xE0] left ventricle [Wingdings font/0xE0] aorta [Wingdings font/0xE0] coronary arteries.

As such, a claim limitation requiring that the drug enter the left atrium indicates that the drug is going from being administered via inhalation in the lung to entering systemic circulation. The skilled artisan would not have expected this to have occurred in the method of de Boer as de Boer appears to indicate that the dabigatran does not enter systemic circulation. 
Bisgaier Reference: As relevant prior art, the examiner cites Bisgaier et al. (US 2008/0293633 A1), which was previously cited in the office action on 3 November 2021.
Bisgaier et al. (hereafter referred to as Bisgaier) is drawn to the prevention and treatment of acute coronary syndrome, as of Bisgaier, title and abstract. The primary feature of Bisgaier appears to be administration Apoipoprotein A-I Milano phospholipid complex, as of Bisgaier, abstract. Elsewhere in the reference, Bisgaier teaches administration of anticoagulants and antiplatelet agents in paragraph 0113. Bisgaier teaches administration of active agents by inhalation in paragraph 0121 and 0127. One of the active agents taught by Bisgaier is argatroban, as of paragraph 0114 of Bisgaier, which is understood to be a univalent direct thrombin inhibitor. This is taught in a long list of active agents. 
Bisgaier differs from the claimed invention at least because there is no evidence that the method of Bisagier would have resulted in at least about 5% of the argatroban being delivered to the coronary arteries and/or about 10% to about 80% of the argatroban being delivered to the left atrium. There would have been no evidence that this feature would have been inherent in Bisgaier. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based upon what is necessarily present in the prior art, not what would have occurred due to optimization of conditions. In this case, administration of argatroban via inhalation is not necessarily present in Bisgaier because argatroban is taken from a long list of drugs, and would have been the result of optimization of conditions. As such, in view of the guidance provided by MPEP 2112(IV), the examiner cannot make the case that at least about 5% of the argatroban being delivered to the coronary arteries, or about 10% to about 80% of the argatroban being delivered to the left atrium would have been inherent.
Claim 8: With regard to claim 8, the claim recites “about 1 to about 10 inhalations.” The phrase “about 1 inhalation” may indicate a single inhalation with a slightly smaller or larger dosage than what is considered the normal dosage. However, the phrase “about 1 inhalation” does not read on zero inhalations.
No Lack of Enablement for “Prevention:” The examiner notes that during patent office prosecution, claims drawn to the prevention of a disease are often subjected to rejections for lack of enablement. However, in this case, the prior art appears to provide enablement for the concept of prevention in acute coronary syndrome. In support of this position, the examiner cites Amsterdam et al. (Circulation, Vol. 130, 2014; pages e344-e426), which was previously cited in the office action mailed on 17 August 2020. Amsterdam et al. (hereafter referred to as Amsterdam) is drawn to the management of patients with certain types of acute coronary syndrome, as of Amsterdam, page e344, title. Amsterdam teaches prevention at many points through the article. For example, Amsterdam teaches prevention of further complications, as of Amsterdam, page e368, right column, section 3.3.2. In another part of the reference, Amsterdam teaches administration of anticoagulants to prevent blood clotting in patients with a percutaneous coronary intervention (abbreviated as PCI), as of Amsterdam, page e374, right column. As best understood by the examiner, an undesired blood clot could lead to an undesired acute coronary syndrome such as myocardial infarction, and a patient with a percutaneous coronary intervention could be considered a patient in need of treatment. As such, the prior art appears to enable the concept of prevention of acute coronary syndrome and/or thrombosis in patients in need of such treatment. Therefore, no rejection for lack of enablement has been written.
The examiner clarifies that Amsterdam does not anticipate the claimed invention or render the claimed invention obvious because, while Amsterdam teaches administration of antiplatelets and anticoagulants, they are not administered by inhalation.
The examiner further notes here that the instant application is a continuation of parent application 15/317,282. A notice of allowance was mailed in the ‘282 application on 30 January 2020. The reasons for allowance provided in that notice of allowance are understood to be relevant here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 1 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,668,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612